DISMISSED and Opinion Filed December 20, 2019




                                                          S
                                           Court of Appeals
                                                              In The


                                    Fifth District of Texas at Dallas
                                                        No. 05-18-01042-CV

        THANESTATE HD PLANO INVESTMENT INC. (HOME DEPOT), Appellant
                                  V.
               COLLIN CENTRAL APPRAISAL DISTRICT, Appellee

                                On Appeal from the 296th Judicial District Court
                                             Collin County, Texas
                                    Trial Court Cause No. 296-03884-2016


                                          MEMORANDUM OPINION
                                   Before Justices Whitehill, Schenck, and O’Neill1
                                            Opinion by Justice Whitehill

            Appellant filed a motion to dismiss this appeal. We grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                                 /Bill Whitehill/
                                                                 BILL WHITEHILL
181042F.P05                                                      JUSTICE




   1
       The Hon. Michael J. O'Neill, Justice, Assigned
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 THANESTATE HD PLANO                                On Appeal from the 296th Judicial District
 INVESTMENT INC. (HOME DEPOT),                      Court, Collin County, Texas
 Appellant                                          Trial Court Cause No. 296-03884-2016.
                                                    Opinion delivered by Justice Whitehill.
 No. 05-18-01042-CV         V.                      Justices Schenck and O’Neill participating.

 COLLIN CENTRAL APPRAISAL
 DISTRICT, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Collin Central Appraisal District recover its costs of this
appeal from appellant Thanestate HD Plano Investment Inc. (Home Depot).


Judgment entered December 20, 2019.




                                              –2–